 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                                    CASE NO. 19-cr-03362-BGS
12                                          Plaintiff,             JUDGMENT AND ORDER OF
             vs.                                                   DISMISSAL OF INFORMATION
13
      Floriberto Hernandez-Jimenez,
14
15                                        Defendant.

16
            Upon motion of the UNITED STATES OF AMERICA and good cause appearing, the
17
     Information in the above entitled case is dismissed without prejudice, the bond is exonerated and, if
18
     held by U.S. Pretrial Services, Defendant’s passport is to be released to Defendant.
19
            IT IS SO ORDERED.
20
            Dated:10/15/2019.         .
21
22
                                                               ____________________________________
23                                                             HONORABLE BERNARD G. SKOMAL
                                                               United States Magistrate Judge
24
25
26
27
28


                                                         -1-                                           CR
